Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, July 1776
From: Livingston, Henry Beekman
To: Washington, George



Sir
[Long Island, July 1776]

The inclosed is a true State of the three detatched Companies of Colonel Clintons Regiment Stationed at the East End of Long Island we have two Feild Peices Mounted on Feild Carriages but no Ammunition for them If we had a supply of that Article also Ladles Rammers and Worms for them I fancy they would be of Service to us if the Enemy Should ever take it in their Heads to visit us. the Committee have fitted up these two Peices and requested me to write to Your Excellency for a Supply of Amunition for them I have with much dificulty prevaild on them to remove the Cattle from some of the Islands and to prepare Boats to remove them from Shelter Island as soon as a Fleet Shall appear in sight they have furnished us with 5 whale Boats since my Arrival and promise to procure a Sufficiency for us which will be a Great Advantage to us as the companies can much more expeditiously asist each Other by Water than by Land. There are a prodigious Number of Cattle here more than three Companies Can possibly protect Montauk Point or Neck—about 18 Miles in Length and 2 in Breath Contains 16 Hundred Head of Horned Cattle 500 Horses and 10,000 Sheep, Should the Communication be cut off between this Neck

and the Country it would be a fine Supply for Our Enemies. I remain Your Excellencies Most Obt Humble Servt

Henry B. Livingston


P.S. one of the Companies is Stationed on Mauntauk Point another on Shelter Island about 20 Miles from Mauntauk another at Oyster Pond Point about 7 Miles from Shelter Island and 24 Miles from Mauntauk.

